        Case 1:11-cv-02613-NRB Document 807 Filed 01/12/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                        MDL No. 2262
                                                        Master File No. 1:11-md-2262-NRB
IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION                        NOTICE AND [PROPOSED]
                                                        ORDER FOR WITHDRAWAL OF
                                                        COUNSEL


THIS DOCUMENT RELATES TO:

Mayor and City Council of Baltimore, et al. v.
                                                        No. 11 cv-5450
Credit Suisse Group AG, et al.
Metzler Investment GmbH, et al. v. Credit Suisse
                                                        No. 11-cv-2613
Group AG, et al.
The Berkshire Bank, et al. v. Bank of America, et al.   Nos. 12-cv-5723
                                                             13-cv-1016
Guaranty Bank & Trust Co. v. Credit Suisse Group
                                                        No. 13-cv-0346
AG, et al.
Carl A. Payne, et al. v. Bank of America, et al.        No. 13-cv-0598
Bay Area Toll Authority v. Bank of America Corp.,
                                                        No. 14-cv-3094
et al.
The Regents of the University of California v. Bank
                                                        No. 13-cv-5186
of America Corp., et al.
East Bay Municipal Utility District v. Bank of
                                                        No. 13-cv-0626
America Corp., et al.
San Diego Association of Governments v. Bank of
                                                        No. 13-cv-5221
America Corp., et al.
City of Richmond, et al. v. Bank of America
                                                        No. 13-cv-0627
Corp., et al.
City of Riverside, et al. v. Bank of America
                                                        No. 13-cv-0597
Corp., et al.
County of Mendocino, et al., v. Bank of America
                                                        No. 13-cv-8644
Corp., et al.
County of Sacramento v. Bank of America Corp., et
                                                        No. 13-cv-5569
al.
County of San Diego, et al.. v. Bank of America
                                                        No. 13-cv-0667
Corp., et al.
County of San Mateo, et al. v. Bank of America
                                                        No. 13-cv-0625
Corp., et al.
County of Sonoma, et al. v. Bank of America Corp.,
                                                        No. 13-cv-5187
et al.
        Case 1:11-cv-02613-NRB Document 807 Filed 01/12/21 Page 2 of 3




 Darby Financial Products, et al. v. Barclays Bank
                                                          No. 13-cv-8799
 PLC, et al.
 Federal Deposit Insurance Corp. as Receiver for
 Amcore Bank, N.A., et al. v. Bank of America             No. 14-cv-1757
 Corp., et al.
 The Federal Home Loan Mortgage Corp. v. Bank
                                                          No. 13-cv-3952
 of America Corp., et al.
 City of Houston v. Bank of America Corp., et al.         No. 13-cv-5616
 City of Philadelphia, et al. v. Bank of America
                                                          No. 13-cv-6020
 Corp., et al.
 George Maragos, in his official capacity as the
 Comptroller of the County of Nassau, acting on
                                                          No. 13-cv-2297
 behalf of the County of Nassau v. Bank of America
 Corp., et al.
 National Credit Union Administration Board as
 liquidating agent for U.S. Central Federal Credit        No. 13-cv-7394
 Union, et al. v. Credit Suisse Group AG, et al.
 Principal Financial Group, Inc., et al. v. Bank of
                                                          No. 13-cv-6014
 America Corp., et al.
 Principal Funds, Inc., et al. v. Bank of America
                                                          No. 13-cv-6013
 Corp., et al.
 Prudential Investment Portfolios 2, et al. v. Bank of
                                                          No. 14-cv-4189
 America Corp., et al.
 Federal National Mortgage Association v. Barclays
 Bank PLC, et al.                                         No. 13-cv-7720
 Charles Schwab Corp., et al. v. Bank of America
                                                          No. 13-cv-7005
 Corp., et al.


               PLEASE TAKE NOTICE that, upon the annexed declaration of Eric Felleman,

and subject to the approval of the Court, Eric Felleman hereby withdraws as counsel for

Deutsche Bank AG, Deutsche Bank Financial LLC, DB Group Services (UK) Ltd., and Deutsche

Bank Securities Inc. and shall be removed from the Case Management/Electronic Case Files

(CM/ECF) notification list in the above-captioned matters. Paul, Weiss, Rifkind, Wharton &

Garrison LLP will continue to represent Deutsche Bank AG, Deutsche Bank Financial LLC, DB

Group Services (UK) Ltd., and Deutsche Bank Securities Inc. in this proceeding.
       Case 1:11-cv-02613-NRB Document 807 Filed 01/12/21 Page 3 of 3




Dated: January 11, 2021
       New York, New York


                            PAUL, WEISS, RIFKIND, WHARTON &
                             GARRISON LLP

                            By:   /s/ Eric Felleman
                                     Eric Felleman
                            1285 Avenue of the Americas
                            New York, NY 10019-6064
                            (212) 373-3000
                            efelleman@paulweiss.com



SO ORDERED:



_________________________-

Hon. Naomi Reice Buchwald, U.S.D.J.




Dated:     New York, New York
           January 12, 2021
